Exhibit 10.9

S&T BANCORP, INC.

2014 INCENTIVE PLAN

1. Definitions. In the Plan, except where the context otherwise indicates, the
following definitions shall apply:

1.1. “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or indirectly, and
any other entity designated by the Committee in which the Company has a
significant interest.

1.2. “Agreement” means an agreement or other document (including a plan or
sub-plan) evidencing an Award (or Awards). An Agreement may be in written or
such other form as the Committee may specify in its discretion, and the
Committee may, but need not, require a Participant to sign an Agreement.

1.3. “Award” means a grant of an Option, Restricted Stock, a Restricted Stock
Unit, a Performance Award, or an Other Stock-Based Award.

1.4. “Board” means the Board of Directors of the Company.

1.5. “Code” means the Internal Revenue Code of 1986, as amended.

1.6. “Committee” means the Compensation and Benefits Committee of the Board or
such other committee(s), subcommittee(s) or person(s) the Board or an authorized
committee of the Board appoints to administer the Plan or to make and/or
administer specific Awards hereunder. If no such appointment is in effect at any
time, “Committee” shall mean the Board. Notwithstanding the foregoing,
“Committee” means the Board for purposes of granting Awards to members of the
Board who are not Employees, and administering the Plan with respect to those
Awards, unless the Board determines otherwise.

1.7. “Common Stock” means the Company’s common stock, par value $2.50 per share.

1.8. “Company” means S&T Bancorp, Inc. and any successor thereto.

1.9. “Date of Exercise” means the date on which the Company receives notice of
the exercise of an Option in accordance with Section 7.

1.10. “Date of Grant” means the date on which an Award is granted under the
Plan.



--------------------------------------------------------------------------------

1.11. “Effective Date” means the earlier of the date that the Plan is adopted by
the Board or is first approved by the Company’s stockholders

1.12. “Eligible Person” means any person who is (a) an Employee, (b) a member of
the Board or the board of directors of an Affiliate, or (c) a consultant or
independent contractor to the Company or an Affiliate.

1.13. “Employee” means any person whom the Committee determines to be an
employee of the Company or an Affiliate.

1.14. “Exercise Price” means the price per Share at which an Option may be
exercised.

1.15. “Fair Market Value” means, as of any date on which the Shares are listed
or quoted on a securities exchange or quotation system, and except as otherwise
determined by the Committee, (a) for the purpose of the granting of Awards, the
average of the high and low closing sale price for the Common Stock as reported
on such securities exchange or quotation system for the ten trading day period
ending on the relevant date and (b) for other purposes under the Plan, the
closing sale price of a Share as reported on such securities exchange or
quotation system as of the relevant date , and if the Shares are not listed or
quoted on a securities exchange or quotation system, then an amount equal to the
then fair market value of a Share as determined by the Committee pursuant to a
reasonable method adopted in good faith for such purpose; provided, however,
that in the case of the grant of an Option that is intended to not provide for a
deferral of compensation within the meaning of Section 409A of the Code, Fair
Market Value shall be determined pursuant to a method permitted by Section 409A
of the Code for determining the fair market value of stock subject to a
nonqualified stock option that does not provide for a deferral of compensation
within the meaning of Section 409A of the Code.

1.16. “Incentive Stock Option” means an Option that the Committee designates as
an incentive stock option under Section 422 of the Code.

1.17. “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

1.18. “Option” means an option to purchase Shares granted pursuant to Section 6.

1.19. “Option Period” means the period during which an Option may be exercised.

1.20. “Other Stock-Based Award” means an Award granted pursuant to Section 11.

1.21. “Participant” means an Eligible Person who has been granted an Award.

 

2



--------------------------------------------------------------------------------

1.22. “Performance Award” means a performance award granted pursuant to
Section 10.

1.23. “Performance Goals” means performance goals that the Committee
establishes, which may be based on satisfactory internal or external audits,
achievement of balance sheet or income statement objectives, cash flow, customer
satisfaction metrics, achievement of customer satisfaction goals, dividend
payments, earnings (including before or after taxes, interest, depreciation, and
amortization), earnings growth, earnings per share, economic value added,
expenses (including sales, general and administrative expenses), efficiency
ratio, improvement of financial ratings, internal rate of return, market share,
geographic expansion, net asset value, net income, net operating gross margin,
net operating profit after taxes, net sales growth, operating income, operating
margin, comparisons to the performance of other companies, pro forma income,
regulatory compliance, return measures (including return on assets (including
average assets), designated assets, capital, capital employed, equity, or
stockholder equity, and return versus the Company’s cost of capital), revenues,
sales, stock price (including growth measures and total stockholder return),
comparison to stock market indices, implementation or completion of one or more
projects or transactions (including mergers, acquisitions, dispositions, and
restructurings), working capital, or any other objective goals that the
Committee establishes. Performance Goals may be absolute in their terms or
measured against or in relationship to other companies comparably, similarly or
otherwise situated. Performance Goals may be particular to an Eligible Person or
the department, branch, Affiliate, or division in which the Eligible Person
works, or may be based on the performance of the Company, one or more
Affiliates, or the Company and one or more Affiliates and may cover such period
as the Committee may specify.

1.24. “Plan” means this S&T Bancorp, Inc. 2014 Incentive Plan, as amended from
time to time.

1.25. “Restricted Stock” means Shares granted pursuant to Section 8.

1.26. “Restricted Stock Units” means an Award providing for the contingent grant
of Shares (or the cash equivalent thereof) pursuant to Section 9.

1.27. “Section 422 Employee” means an Employee who is employed by the Company or
a “parent corporation” or “subsidiary corporation” (each as defined in
Sections 424(e) and (f) of the Code) with respect to the Company, including a
“parent corporation” or “subsidiary corporation” that becomes such after
adoption of the Plan.

1.28. “Share” means a share of Common Stock.

1.29. “Ten-Percent Stockholder” means a Section 422 Employee who (applying the
rules of Section 424(d) of the Code) owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or a “parent corporation” or “subsidiary corporation” (each as defined in
Sections 424(e) and (f) of the Code) with respect to the Company.

 

3



--------------------------------------------------------------------------------

Unless the context expressly requires the contrary, references in the Plan to
(a) the term “Section” refers to the sections of the Plan, and (b) the word
“including” means “including (without limitation).”

2. Purpose. The Plan is intended to assist the Company and its Affiliates in
attracting and retaining Eligible Persons of outstanding ability and to promote
the alignment of their interests with those of the stockholders of the Company.

3. Administration. The Committee shall administer the Plan and shall have
plenary authority, in its discretion, to grant Awards to Eligible Persons,
subject to the provisions of the Plan. The Committee shall have plenary
authority and discretion, subject to the provisions of the Plan, to determine
the Eligible Persons to whom it grants Awards, the terms (which terms need not
be identical) of all Awards, including without limitation, the Exercise Price of
Options, the time or times at which Awards are granted, the number of Shares
covered by Awards, whether an Option shall be an Incentive Stock Option or a
Nonqualified Stock Option, any exceptions to nontransferability, any Performance
Goals applicable to Awards, any provisions relating to vesting, and the periods
during which Options may be exercised and Restricted Stock shall be subject to
restrictions. In making these determinations, the Committee may take into
account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the provisions of the Plan, the
Committee shall have plenary authority and discretion to interpret the Plan and
Agreements, prescribe, amend and rescind rules and regulations relating to them,
and make all other determinations deemed necessary or advisable for the
administration of the Plan and Awards granted hereunder. The determinations of
the Committee on the matters referred to in this Section 3 shall be binding and
final. The Committee may delegate its authority under this Section 3 and the
terms of the Plan to such extent it deems desirable and is consistent with the
requirements of applicable law.

4. Eligibility. Awards may be granted only to Eligible Persons, provided that
Incentive Stock Options may be granted only to Eligible Persons who are
Section 422 Employees.

5. Stock Subject to Plan.

5.1. Subject to adjustment as provided in Section 13, the maximum number of
Shares that may be issued pursuant to Awards (including Incentive Stock Options)
under the Plan is 750,000. Shares issued under the Plan may, in whole or in
part, be authorized but unissued Shares or Shares that shall have been, or may
be, reacquired by the Company in the open market, in private transactions, or
otherwise.

5.2. If an Option expires or terminates for any reason without having been fully
exercised, if shares of Restricted Stock are forfeited, or if Shares covered by
an Award are not issued or are forfeited, the unissued or forfeited Shares that
had been subject to the Award shall be available for the grant of additional
Awards; provided, however, that in the case of Shares that are withheld (or
delivered) to pay the Exercise Price of an Option or withholding taxes pursuant
to Sections 7.2, 7.3, or 17, no such withheld (or delivered) Shares shall be
available for the grant of Awards hereunder.

 

4



--------------------------------------------------------------------------------

5.3. Subject to adjustment as provided in Section 13, the maximum number of
Shares with respect to which an Employee may be granted Awards under the Plan
(whether settled in Shares or the cash equivalent thereof) during any calendar
year is 50,000. The maximum number of Shares with respect to which an Employee
has been granted Awards shall be determined in accordance with Section 162(m) of
the Code.

6. Options.

6.1. Options granted under the Plan shall be either Incentive Stock Options or
Nonqualified Stock Options, as designated by the Committee. Each Option granted
under the Plan shall be a Nonqualified Stock Option unless expressly identified
as an Incentive Stock Option, and each Option shall be evidenced by an Agreement
that specifies the terms and conditions of the Option. Options shall be subject
to the terms and conditions set forth in this Section 6 and such other terms and
conditions not inconsistent with the Plan as the Committee may specify. Such
terms and conditions may provide that an Option may be exercised only as
described in Section 7.3 and provide for the payment of cash in lieu of the
issuance of all or a portion of the Shares issuable upon exercise (with Shares
paid in cash being valued at Fair Market Value). The Committee may, in its
discretion, condition the grant or vesting of an Option upon the achievement of
one or more specified Performance Goals.

6.2. The Exercise Price of an Option granted under the Plan shall not be less
than 100% of the Fair Market Value of a Share on the Date of Grant.
Notwithstanding the foregoing, in the case of an Incentive Stock Option granted
to an Employee who, on the Date of Grant is a Ten-Percent Shareholder, the
Exercise Price shall not be less than 110% of the Fair Market Value of a Share
on the Date of Grant.

6.3. The Committee shall determine the Option Period for an Option, which shall
be specifically set forth in the Agreement, provided that an Option shall not be
exercisable after ten years (five years in the case of an Incentive Stock Option
granted to an Employee who on the Date of Grant is a Ten-Percent Stockholder)
from its Date of Grant.

7. Exercise of Options.

7.1. Subject to the terms of the applicable Agreement, an Option may be
exercised, in whole or in part, by delivering to the Company a notice of the
exercise, in such form as the Committee may prescribe, accompanied by (a) full
payment for the Shares with respect to which the Option is exercised or (b) to
the extent provided in the applicable Agreement, irrevocable instructions to a
broker to deliver promptly to the Company cash equal to the exercise price of
the Option.

7.2. To the extent provided in the applicable Agreement or otherwise authorized
by the Committee, payment of the Exercise Price may be made by delivery
(including constructive delivery) of Shares (provided that such Shares, if
acquired

 

5



--------------------------------------------------------------------------------

pursuant to an Option or other Award granted hereunder or under any other
compensation plan maintained by the Company or any Affiliate, have been held by
the Participant for such period, if any, as the Committee may specify) valued at
Fair Market Value on the Date of Exercise.

7.3. To the extent provided in the applicable Agreement, an Option may be
exercised by directing the Company to withhold from the Shares to be issued upon
exercise of the Option (or portion thereof) being exercised a number of Shares
having a Fair Market Value not in excess of the aggregate Exercise Price of the
Option (or portion thereof being exercised), with payment of the balance of the
exercise price, if any, being made pursuant to Section 7.1 and/or Section 7.2.

8. Restricted Stock Awards. Each grant of Restricted Stock under the Plan shall
be subject to an Agreement specifying the terms and conditions of the Award.
Restricted Stock granted under the Plan shall consist of Shares that are
restricted as to transfer, subject to forfeiture, and subject to such other
terms and conditions as the Committee may specify. Such terms and conditions may
provide, in the discretion of the Committee, for the lapse of such transfer
restrictions or forfeiture provisions to be contingent upon the achievement of
one or more specified Performance Goals.

9. Restricted Stock Unit Awards. Each grant of Restricted Stock Units under the
Plan shall be evidenced by an Agreement that (a) provides for the issuance of
Shares (or the cash equivalent thereof) to a Participant at such time(s) as the
Committee may specify and (b) contains such other terms and conditions as the
Committee may specify, including terms that condition the issuance, vesting, or
payment of Restricted Stock Unit Awards upon the achievement of one or more
specified Performance Goals.

10. Performance Awards. Each Performance Award granted under the Plan shall be
evidenced by an Agreement that (a) provides for the payment of cash or issuance
of Shares to a Participant contingent upon the attainment of one or more
specified Performance Goals over such period as the Committee may specify, and
(b) contains such other terms and conditions as the Committee may specify. If
the terms of a Performance Award provide for payment in the form of Shares, for
purposes of Section 5.3, the Performance Award shall be deemed to cover a number
of Shares equal to the maximum number of Shares that may be issued upon payment
of the Award. The maximum cash amount payable to any Employee pursuant to all
Performance Awards granted to an Employee during a calendar year shall not
exceed $2,000,000.

11. Other Stock-Based Awards. The Committee may in its discretion grant
stock-based awards of a type other than those otherwise provided for in the
Plan, including the issuance or offer for sale of unrestricted Shares (“Other
Stock-Based Awards”). Other Stock-Based Awards shall cover such number of Shares
and have such terms and conditions as the Committee shall determine, including
terms that condition the payment or vesting of the Other Stock-Based Award upon
the achievement of one or more Performance Goals.

 

6



--------------------------------------------------------------------------------

12. Dividends and Dividend Equivalents. The terms of an Award may provide a
Participant with the right, subject to such terms and conditions as the
Committee may specify, to receive dividend payments or dividend equivalent
payments with respect to Shares covered by such Award, which payments (a) may be
either made currently or credited to an account established for the Participant,
(b) may be made contingent upon the achievement of one or more Performance
Goals, and (c) may be settled in cash or Shares, as determined by the Committee;
provided, however, that in no event shall any dividends or dividend equivalents
be paid out with respect to any unvested Awards that are performance awards.

13. Capital Events and Adjustments.

13.1. In the event of any change in the outstanding Common Stock by reason of
any stock dividend, stock split, reverse stock split, spin-off, split-off,
recapitalization, reclassification, combination or exchange of shares, merger,
consolidation, liquidation or the like, the Committee shall provide for a
substitution for or adjustment in: (a) the number and class of securities
subject to outstanding Awards or the type of consideration to be received upon
the exercise or vesting of outstanding Awards, (b) the Exercise Price of
Options, (c) the aggregate number and class of Shares for which Awards
thereafter may be granted under the Plan, and (d) the maximum number of Shares
with respect to which an Employee may be granted Awards during any calendar
year.

13.2. Any provision of the Plan or any Agreement to the contrary
notwithstanding, in the event of a merger or consolidation to which the Company
is a party or any sale, disposition or exchange of at least 50% of the Company’s
Common Stock or all or substantially all of the Company’s assets for cash,
securities or other property, or any other similar transaction or event (each, a
“Transaction”), the Committee shall take such actions, and make such changes and
adjustments to outstanding Awards as it deems equitable, and may in its
discretion, cause any Award granted hereunder to (a) vest in whole or in part,
(b) be assumed or continued by any successor or acquirer, and/or (c) be canceled
(in whole or in part) in consideration of a payment (or payments), in such form
as the Committee may specify, equal to the fair value of the canceled Award (or
portion thereof), as determined by the Committee in its discretion. The fair
value of an Option shall be deemed to be equal to the product of (a) the number
of Shares the Option covers (and has not previously been exercised) and (b) the
excess, if any, of the Fair Market Value of a Share as of the date of
cancellation over the Exercise Price of the Option. For sake of clarity and
notwithstanding anything to the contrary herein, (a) the fair value of an Option
would be zero if the Fair Market Value of a Share is equal to or less than the
Exercise Price and (b) payments in cancellation of an Award in connection with a
Transaction may be delayed to the same extent that payment of consideration to
holders of Shares in connection with the Transaction is delayed as a result of
escrows, earn-outs, holdbacks, or any other contingencies.

13.3. The Committee need not take the same action under this Section 13 with
respect to all Awards or with respect to all Participants and may, in its
discretion, take different actions with respect to vested and unvested portions
of an Award. No

 

7



--------------------------------------------------------------------------------

fractional shares or securities shall be issued pursuant to any adjustment made
pursuant to this Section 13, and any fractional shares or securities resulting
from any such adjustment shall be eliminated by rounding downward to the next
whole share or security, either with or without payment in respect thereof, as
determined by the Committee. All determinations required to be made under this
Section 13 shall be made by the Committee in its discretion and shall be final
and binding.

14. Termination or Amendment. The Board may amend or terminate the Plan in any
respect at any time; provided, however, that after the stockholders of the
Company have approved the Plan, the Board shall not amend or terminate the Plan
without approval of (a) the Company’s stockholders to the extent applicable law
or regulations or the requirements of the principal exchange or interdealer
quotation system on which the Common Stock is listed or quoted, if any, requires
stockholder approval of the amendment or termination, and (b) each affected
Participant if the amendment or termination would adversely affect the
Participant’s rights or obligations under any Award granted prior to the date of
the amendment or termination.

15. Modification, Substitution of Awards.

15.1. Subject to the terms and conditions of the Plan, the Committee may modify
the terms of any outstanding Awards; provided, however, that (a) no modification
of an Award shall, without the consent of the Participant, alter or impair any
of the Participant’s rights or obligations under such Award, and (b) except as
approved by the Company’s stockholders and subject to Section 13, in no event
may an Option be (i) modified to reduce the Exercise Price of the Option or
(ii) cancelled or surrendered in consideration for cash, other Awards, or the
grant of a new Option with a lower Exercise Price.

15.2. Anything contained herein to the contrary notwithstanding, Awards may, in
the discretion of the Committee, be granted under the Plan in substitution for
stock options and other awards covering capital stock of another corporation
which is merged into, consolidated with, or all or a substantial portion of the
property or stock of which is acquired by, the Company or an Affiliate. The
terms and conditions of the substitute Awards so granted may vary from the terms
and conditions set forth in the Plan to such extent as the Committee may deem
appropriate in order to conform, in whole or part, to the provisions of the
awards in substitution for which they are granted. Such substitute Awards shall
not be counted toward the Share limit imposed by Section 5.3, except to the
extent the Committee determines that counting such Awards is required in order
for Awards granted hereunder to be eligible to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code.

16. Stockholder Approval. The Plan, and any amendments hereto requiring
stockholder approval pursuant to Section 14, are subject to approval by vote of
the stockholders of the Company at the next annual or special meeting of
stockholders following adoption by the Board. If the adoption of the Plan is not
so approved by the Company’s stockholders, any Awards granted under the Plan
shall be cancelled and void ab initio immediately following such next annual or
special meeting of stockholders.

 

8



--------------------------------------------------------------------------------

17. Withholding. The Company’s obligation to issue or deliver Shares or pay any
amount pursuant to the terms of any Award granted hereunder shall be subject to
satisfaction of applicable federal, state, local, and foreign tax withholding
requirements. To the extent authorized by the Committee, and in accordance with
such rules as the Committee may prescribe, a Participant may satisfy any
withholding tax requirements by one or any combination of the following means:
(a) tendering a cash payment, (b) authorizing the Company to withhold Shares
otherwise issuable to the Participant, or (c) delivering to the Company
already-owned and unencumbered Shares.

18. Term of Plan. Unless sooner terminated by the Board pursuant to Section 14,
the Plan shall terminate on the date that is ten years after the Effective Date,
and no Awards may be granted or awarded after such date. The termination of the
Plan shall not affect the validity of any Award outstanding on the date of
termination.

19. Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or Committee, the
Company shall indemnify members of the Committee against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any Award granted hereunder, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, if such members acted in good faith and in a manner
which they believed to be in, and not opposed to, the best interests of the
Company.

20. General Provisions.

20.1. The establishment of the Plan shall not confer upon any Eligible Person
any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in the Plan. Participation in the Plan
shall not give an Eligible Person any right to be retained in the service of the
Company or any Affiliate.

20.2. Neither the adoption of the Plan nor its submission to the Company’s
stockholders shall be taken to impose any limitations on the powers of the
Company or its Affiliates to issue, grant or assume options, warrants, rights,
restricted stock or other awards otherwise than under the Plan, or to adopt
other stock option, restricted stock, or other plans, or to impose any
requirement of stockholder approval upon the same.

20.3. The interests of any Eligible Person under the Plan and/or any Award
granted hereunder are not subject to the claims of creditors and may not, in any
way, be transferred, assigned, alienated or encumbered except to the extent
provided in an Agreement.

 

9



--------------------------------------------------------------------------------

20.4. The Plan shall be governed, construed and administered in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to conflict
of laws principles.

20.5. Notwithstanding any other provision of the Plan or any Agreement to the
contrary, Awards and any Shares issued or payments made under Awards shall be
subject to any compensation clawback or recoupment policy (or policies) that the
Company may have in effect from time to time, subject to such terms and
conditions of such policy (or policies).

20.6. The Committee may require each person acquiring Shares pursuant to Awards
granted hereunder to represent to and agree with the Company in writing that
such person is acquiring the Shares without a view to distribution thereof. The
certificates for such Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. All certificates for Shares
issued pursuant to the Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed or interdealer
quotation system upon which the Common Stock is then quoted, and any applicable
federal or state securities laws. The Committee may place a legend or legends on
any such certificates to make appropriate reference to such restrictions.

20.7. The Company shall not be required to issue any certificate or certificates
for Shares with respect to Awards granted under the Plan, or record any person
as a holder of record of Shares, without obtaining, to the complete satisfaction
of the Committee, the approval of all regulatory bodies the Committee deems
necessary, and without complying to the Board’s or Committee’s complete
satisfaction, with all rules and regulations under federal, state or local law
the Committee deems applicable.

20.8. To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of Shares, the issuance may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange or automated dealer quotation system on which the
Shares are traded. No fractional Shares shall be issued or delivered pursuant to
the Plan or any Award. The Committee shall determine whether cash, other Awards,
or other property shall be issued or paid in lieu of any fractional Shares or
whether any fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

20.9. Awards granted under this Plan are intended to comply with the
requirements of Section 409A of the Code (including the exceptions thereto), to
the extent applicable, and shall be interpreted in accordance with such
requirements. Notwithstanding anything to the contrary herein, if the issuance
of shares or payment of cash under an Agreement constitutes the payment to a
Participant of nonqualified deferred compensation for purposes of Section 409A
of the Code and the Participant is a “specified employee” (as determined under
Treas. Reg. § 1.409A-1(i)), then such issuance of Shares or payment of cash
shall, to the extent necessary to comply with the

 

10



--------------------------------------------------------------------------------

requirements of Section 409A of the Code, be made on the later of (a) the date
specified in the Agreement or (b) the date that is six (6) months after the date
of the Participant’s separation from service (or, if earlier, the date of the
Participant’s death). In no event shall the Company or any of its Affiliates
have any liability to any Participant with respect to any Award failing to
qualify for any specific tax treatment (such as an Option designated as an
incentive stock option failing to qualify for treatment as an incentive stock
option under Section 422 of the Code) or for any taxes or penalties incurred by
a Participant under Section 409A of the Code with respect to any Award. The
Committee may grant Awards that qualify as performance-based compensation under
Section 162(m) and awards that do not so qualify.

 

11